Citation Nr: 1434740	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's May 2014 Appellate Brief.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in December 2013, the Veteran filed a claim for service depression, among other disabilities.  These matters have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The Board review of the claims file reveals that further AOJ action in this appeal is warranted.   

The Veteran is seeking entitlement to a higher disability rating for his service-connected PTSD.  The Board notes that the most recent VA examination for the Veteran's PTSD was in June 2010, over four years ago.  However, since that time, the Veteran has indicated a worsening of his service-connected disability.  Specifically, in a May 2014 Appellate Brief, the Veteran's representative notes that the Veteran's condition has worsened since it was originally rated.  

The Board finds that remand is necessary to afford the Veteran a contemporaneous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Additionally, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra; VAOPGCPREC 11-95 (1995).  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, on remand, the AOJ should obtain and associate with the claims file all outstanding, pertinent records. 

In this regard, the Board notes that the report of the June 2010 VA examination indicates the Veteran sought treatment at a Vet Center.  Furthermore, a May 2011 statement from the Veteran's wife indicates that the Veteran sought treatment from a counselor in May 2010.  A review of the claims file reveals no treatment records related to the Veteran's PTSD.  Thus, on remand, the AOJ should obtain treatment records from any relevant treating source identified by the Veteran to include the Vet Center where the Veteran sought treatment for his PTSD beginning in May 2010.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether any staged rating for the disability is  appropriate at any point since the effective date of the April 30, 2010 effective date of the award of service connection.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his PTSD and obtain the necessary authorization to obtain such records-specifically, from the Vet Center where he has sought treatment since May 2010.  After receiving any necessary authorization forms, obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  

3.  After the above development is completed and all obtainable records have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination to evaluate his PTSD, by an appropriate medical professional, at a VA medical facility.  

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, and any additional action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority, as appropriate.  Adjudication of the claim should include consideration of whether staged rating of the disability is warranted at any point since the April 30, 2010 effective date of the award of service connection.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



